Citation Nr: 1456681	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from active service from August 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  An unappealed July 2006 rating decision denied service connection for hypertension. 

2.  Evidence added to the claims file since the July 2006 rating decision became final is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  The Veteran has hypertension that is attributable to service.


CONCLUSIONS OF LAW

1.  The RO's July 2006 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

2.  Evidence received since the July 2006 rating decision became final, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Hypertension was incurred as a result of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) created duties to notify and assist appellants regarding their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, as the Board reopens the claim and grants entitlement to service connection for hypertension on the merits, the Board finds that there is no duty to further discuss the VCAA at this time, as the benefit sought is granted in full.

The Veteran contends that he has hypertension that is attributable to service.  In a July 2006 rating decision, the RO found that new and material evidence to reopen a claim for service connection had not been provided.  Review of the claims file, however, does not reveal a prior denial of this claim.  Nevertheless, this July 2006 rating decision became final.  Prior to this July 2006 rating decision, the Veteran submitted some relevant service treatment records, and the claims file shows that the Veteran's service treatment records are missing.  These new records, however, were associated prior to this rating decision becoming final.  See 38 C.F.R. § 3.156(c).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Here, the Veteran sought to reopen his claim in August 2009.  With this claim, he submitted a July 2009 opinion from a private doctor that linked the Veteran's hypertension to service.  At the time of the July 2006 rating decision, there was no such medical opinion of record.  The Board finds that this medical opinion, that directly addresses a previously unestablished element of this claim, is new and material evidence sufficient to reopen the claim.  Therefore, the claim is reopened.  The Board must next consider whether entitlement is warranted on the merits.

In order to establish service connection for a claimed disorder on the merits, there generally must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Reviewing the evidence of record, the post-service medical records clearly show a current hypertension disability.  Regarding in-service evidence, the service treatment records from his active duty are not of record due to no fault of the Veteran.  Although there are some service treatment records from the Veteran's reserve service that occurred shortly after the period of active service, the RO has questioned whether these records have been altered.  After the Board's review of these records, the Board finds that it is inconclusive whether these records have been altered.  

In addition, however, there is the July 2009 opinion from the private doctor.  In this opinion, the private doctor noted that he has treated the Veteran for many years and indicated that his opinion was based on review of the available medical records and interview with the Veteran.  After this review, he opined that the currently diagnosed hypertension was attributable to service.  There is no medical opinion of record that counters the findings of this opinion.

In short, the record shows that the Veteran has the disability and the competent evidence links this disability to the Veteran's service.  Mindful of the missing service treatment records, the Board finds that when resolving reasonable doubt in the Veteran's favor that service connection is warranted.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened.

Service connection for hypertension is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


